Citation Nr: 1501574	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 422	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUES

1.  Entitlement to service connection for a lumbosacral disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus in the right ear.

4.  Entitlement to service connection for tinnitus in the left ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of tinnitus in the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired lumbosacral disability, to include degenerative disc disease of the lumbosacral spine, was not manifest during service and did not manifest to a compensable degree within one year from separation from service, and is not otherwise related to service.

2.  A bilateral hearing loss disability was not manifest during service and is not related to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year from separation from service.

3.  Tinnitus in the right ear was not manifest during service and is not related to service.

4.  Spina bifida is a congenital defect.


CONCLUSIONS OF LAW

1.  A lumbosacral disability, to include degenerative disc disease and arthritis of the lumbosacral spine, was not incurred in or aggravated during service, nor may be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A bilateral hearing loss disability was not incurred in or aggravated during service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  Tinnitus in the right ear was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

4.  Spina bifida is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303, 4.9 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by a July 2010 letter sent to the Veteran prior to adjudication by the RO, and by a September 2011 letter notifying the Veteran of the RO's rating decision.  The claims on appeal were last adjudicated in June 2012, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case dated June 2012.  During the June 2013 Board hearing, the Veteran waived RO consideration of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with these claims.  VA has afforded the Veteran numerous medical examinations in connection with his claims, and the reports from these examinations contained thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history.  The Board finds that these examinations were adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

Finally in this regard, during the June 2013 Board hearing, the undersigned Veterans Law Judge asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claims.  The Veteran was informed that the record would be held open following the hearing in order to enable the submission of additional evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in June 2013, complied with this regulation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system and arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Lumbosacral Spine

The Veteran contends that he is entitled to service connection for a back disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran claims that he injured his back in service while lifting heavy equipment onto a truck.  Service treatment records confirm that in September 1985, the Veteran received treatment for a back injury incurred from heavy lifting.  An X-ray test performed after the injury revealed spina bifida (a congenital defect) of the S1 vertebra.  No other abnormality in the structure of the lumbar or sacral vertebra or the axis of the lumbar spine was shown.  No degenerative changes were noted, and no narrowing of the intervertebral spaces was observed.  A September 1985 follow-up examination noted that X-ray results showed mild degree spondylolisthesis.  However, a subsequent report clarified that this reading of the X-ray results was erroneous and that the X-rays in fact did not show spondylolisthesis.  Instead, the examiner confirmed that X-rays showed no degenerative changes, and the Veteran was diagnosed with muscle spasms and mechanical back pain.  He was referred to physical therapy for chronic low back pain (mechanical).  No other back injuries or treatment were noted in the Veteran's service treatment records.

In April 2002, the Veteran was treated by a private medical provider for back pain.  He complained of constant sharp, crushing, immobilizing pain which began on the morning of April 2, 2002.  The pain was of abrupt onset.  He did not identify a cause of the back pain and stated that he had "no past problems" with his back.  He denied receiving previous treatment for back pain.

In January 2003, an X-ray revealed mild degenerative changes in the posterior facet joint from L4 to the sacrum.  No destructive lesions were observed, and the SI joints appeared normal.  The Veteran was treated for back pain by private medical providers until approximately May 2003.

From August 2005 to October 2005, the Veteran participated in physical therapy for his back.  In August 2005, he reported that he had back and leg pain after pulling a milk jug out of the refrigerator two months earlier.  He reported that he worked in awkward positions and felt this had something to do with his symptoms.  A September 2005 examination revealed nucleus pulposus in the L5-S1 level.

In September 2010, an MRI showed mild disc desiccation at the L4-L5 and L5-S1 levels, but no fracture or marrow edema of the vertebrae.  In addition, there was mild broad-based left paracentral disc protrusion with moderate to severe bilateral neural foraminal narrowing at the L5-S1 level.  A focal tear of the posterior annular fibers of the L4-L5 intervertebral disc was observed, with a circumferential disc bulge causing mild bilateral neural foraminal narrowing, which in the examiner's opinion accounted for the acute lower back pain.  The examiner's impression was disc degeneration at the L4-L5 and L5-S1 levels.

In February 2011, the Veteran underwent a VA examination.  During the examination, the Veteran reported that his back had been asymptomatic until the latter part of the 1990s, at which point he sought treatment and received a diagnosis of degenerative disc disease of the lumbar spine.  He further noted that his back had been "significantly problematic" since the late 1990s.  He complained of continuous moderate lower back pain that was aggravated by prolonged sitting or standing, as well as radiculopathy of the lower extremities.  On examination, the Veteran's gait was normal, and no palpable cervical, thoracic, or lumbosacral spine tenderness or bone deformity was noted.  There was muscular atrophy of the lumbosacral back region, and bicep and Achilles reflexes were diminished but present and equal bilaterally.  Straight leg raise was negative bilaterally at 45 degrees.  There was evidence of pain on range of motion.  An X-ray revealed degenerative disc disease of the lumbosacral spine.

The February 2011 examiner's report included a thorough review of the Veteran's service treatment records and post-treatment private medical records.  The examiner discussed the Veteran's September 1985 back injury, noting that X-rays taken at that time showed spina bifida but reflected an otherwise normal lumbosacral spine with no narrowing of the intervertebral spaces and "no evidence of disc disease."  The examiner considered these treatment records, the lack of further documentation of back pathology, and the Veteran's own statements that he had not had back problems until the late 1990s, concluding that the September 1985 incident caused a soft tissue injury that was "separate and distinct" from the Veteran's current back symptomatology.  The examiner specifically noted the lack of continuity of back pathology following separation from service, as the record showed no complaints for back symptoms for many years after separation.  In sum, the examiner opined that the Veteran's current back condition was "less likely as not either related to or the result of back injury which occurred while lifting equipment in service."

In July 2013, the Veteran underwent a private examination for back problems.  In his report, the examiner opined that the Veteran's back injury was caused by his service, reasoning that the "MRI from 2010 suggested chronic degerenative changes at L5 and S1, and this is what was suspected by his x-rays from September 1985."  With respect to the July 2013 opinion, the Board notes that the examiner incorrectly characterized the September 1985 treatment records.  As previously discussed, the in-service notation of degenerative changes was an incorrect reading of the September 1985 X-rays, as the VA examiner at that time confirmed by stating that a prior diagnosis of spondylolisthesis was in fact "erroneous."  Rather, the September 1985 X-rays revealed only spina bifida, with no degenerative changes, a finding which was confirmed by the VA examiner during the Veteran's February 2011 VA examination.  Medical opinions that rely on inaccurate factual premises are not entitled to any probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the July 2013 examination is not probative evidence establishing a nexus to service, as it relies for its conclusion on a fact that has been controverted by the record.

In addition, the Board has considered the multiple statements submitted by the Veteran, as well as a December 2012 statement submitted by the Veteran's father, concerning the nature of the Veteran's in-service back injury and current back symptomatology.  As a general matter, lay witnesses are competent to relate evidence within their personal observation.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.  However, lay witnesses are not competent to testify regarding complex medical questions such as (generally speaking) medical causation or etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau, 492 F.3d at 1377.  In this case, the Veteran's father's assertion that the Veteran experienced back pain since service is competent evidence, as it relates to symptoms that his father has actually observed.  However, the Board finds this evidence to be not credible, as it is controverted by the previously discussed post-service medical records, in particular the Veteran's statements in April 2002 that he had "no past problems" with his back.  Moreover, to the extent that the Veteran claims his current symptomatology is related to service, his statements do not constitute competent evidence of a nexus to service, as this is a complex medical question which requires specialized medical expertise.

The Board also notes that the Veteran has alleged several different timelines for the onset of his back problems.  In an August 2013 statement, he averred that his back has bothered him "ever since the injury in military service."  During the February 2011 VA examination, however, he stated that he experienced no back symptoms until the late 1990s.  Lastly, private medical records from April 2002 indicate that the Veteran asserted at that time that he had no prior history of back problems.  As these statements reflect significant inconsistencies, the Board finds that, to the extent they allege ongoing symptoms since service, they are entitled to minimal probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In this case, the evidence deemed most probative by the Board establishes that the Veteran's in-service back complaint is unrelated to his current back pathology.  In short, there is simply no evidence linking the Veteran's current degenerative disc disease to service.  The objective medical evidence establishes that the September 1985 incident was mechanical with a finding of spina bifida.  In support of this conclusion, the Board finds the service treatment records (in particular the September 1985 X-ray results and accompanying explanations by VA examiners) and the February 2011 VA examiner's opinion discussing such records to be probative.  The February 2011 opinion is particularly illuminating, as it explains that the September 1985 injury was a "soft tissue" injury with no associated degenerative problems that was separate and distinct from the Veteran's current degenerative disc disease.  This opinion, apart from being based on a thorough review of the record, is confirmed by the September 1985 radiologist's findings, which state that there was "no other abnormality in the structure of the lumbar or sacral vertebra or sacral vertebra or the axis of lumbar spine or degenerative changes are noted.  There is no narrowing of the intervertebral spaces."  In addition, the Board notes that there is no evidence of record reflecting that degenerative disc disease manifested within a year of separation, or at any time prior to the January 2003 X-ray.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board also notes that the Veteran is not entitled to service connection for spina bifida, as spina bifida is a congenital defect and therefore not a disease or injury for disability compensation purposes.  38 C.F.R. § 3.303(c) (congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection for congenital defects is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4. Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  In this case, the February 2011 VA examiner discussed the September 1985 in-service diagnosis of spina bifida and indicated that it was a congenital anomaly.  The examiner further opined that, in light of the "lack of continuation and continuity of low back pathology" from the September 1985 incident to the present time, there was no aggravation of any pre-existing lower back pathology during service.  As the Board finds this evidence probative, service connection is not warranted for spina bifida, as there was no superimposed acquired pathology.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's in-service back complaint is unrelated to his current degenerative disc disease of the lumbosacral spine.  The evidence demonstrates that degenerative disc disease did not manifest until many years after the Veteran's separation from service, and is not otherwise related to his service.  Accordingly, service connection is not warranted.

Hearing Loss Disability

The Veteran avers that he has a bilateral hearing loss disability which was incurred as a result of hazardous noise exposure during service.  For the reasons that follow, the Board finds that service connection is not warranted.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For purposes of this decision, the Board assumes that the Veteran was exposed to hazardous noise in service, as he reports being exposed to weapons fire during basic training as well as acoustic trauma while serving as a Combat Telecommunications Center Operator.  As the Veteran's DD-214 Form confirms this occupational specialty, and as such noise exposure is consistent with the circumstances of his service, the Board concedes that the Veteran experienced acoustic trauma in service.  See 38 U.S.C.A. § 1154(a).

Service treatment records indicate that the Veteran's October 1982 induction examination revealed normal hearing.  Although the Veteran was not given a separation examination, a February 1984 audiogram showed normal hearing in both ears (i.e., within the 0 to 20 decibels range).  See Hensley, 5 Vet. App. at 157.  No hearing problems were shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to his service connection claim.  See id. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In January 2007, the Veteran was treated by a private medical provider for unsteadiness, disequilibrium, and bilateral tinnitus.  Audiological testing indicated normal hearing in both ears, but an MRI indicated an intracanalicular acoustic neuroma in his right ear.  Thereafter, in April 2008, an audiogram revealed mild sensorineural hearing loss in the right ear, with normal hearing in the left ear.  The examiner noted that audiogram results, when compared to the January 2007 rest results, showed a "change in speech clarify and thresholds for the right ear."  The Veteran continued to be monitored for right ear hearing loss and for the acoustic neuroma.

In July 2010, the Veteran submitted a claim for disability benefits for bilateral hearing loss.  The Veteran underwent an authorized VA audiological evaluation in February 2011, during which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100+
105+
105+
105+
105+
LEFT
10
0
5
5
30

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 98 percent in the left ear.  Based on these results, the examiner noted profound sensorineural hearing loss in the right ear, with normal hearing in the left ear.

The February 2011 VA examiner reviewed the Veteran's private treatment records, observing that right ear hearing loss was first reported approximately 19 years after the Veteran's discharge from service.  As to whether there was a nexus between hearing loss and service, the examiner speculated that the Veteran's right ear hearing loss was being caused by the acoustic neuroma.  However, the examiner referred the Veteran to a VA ear, nose, and throat specialist to provide a more definite opinion as to the causal relationship between the acoustic neuroma and the right ear hearing loss.  As to the left ear, the examiner opined that, based on the fact that hearing in that ear was normal, it was less likely than not that the Veteran's left ear hearing loss was due to noise exposure in service.

In June 2011, the Veteran was seen by a VA ear, nose, and throat specialist.  The Veteran reported losing hearing in his right ear 6 years prior, and stated that his hearing had been steadily declining over that period.  The examiner reviewed the Veteran's medical history, confirming sensorineural hearing loss in the right ear only, and noted that service treatment records showed no evidence of hearing loss in either ear.  The examiner then described acoustic neuromas in general terms, noting that neuromas could develop for years without manifesting any symptoms.  In conclusion, he opined that it was "safe to say" that the Veteran's right ear hearing loss was due to the acoustic neuroma.  However, the examiner concluded that it was "impossible to determine if the [acoustic neuroma] was there during military service or if it started to form during that time."

In July 2013, the Veteran was examined by a private medical provider.  During the examination, the Veteran reported right ear hearing loss, stating that in his opinion such hearing loss was due to noise exposure from weapons fire and generator noise while in the military.  Audiological testing revealed essentially normal hearing in the left ear, with a slight high frequency noise notch (25 decibels) at 4,000 Hertz, and profound neural hearing loss in the right ear at all frequencies.  The examiner reviewed the Veteran's history of acoustic neuroma in the right ear, and opined that the neuroma "would account for the profound hearing loss" in the right ear.  The examiner offered an additional opinion as to the etiology of the Veteran's tinnitus (discussed below), but did not provide any additional explanation or opinion regarding the etiology of the right ear hearing loss.

At the outset, the Board notes that the evidence clearly establishes that the Veteran does not have a current hearing loss disability in his left ear.  Every audiogram of record-including audiological testing performed during service, in January 2007, in April 2008, in February 2011, and in July 2013-demonstrates that the Veteran's left ear hearing is essentially normal.  The only evidence of abnormal hearing in the left ear is a slight high frequency noise notch in the left ear that does not rise to the level of a disability under VA regulations.  See 38 C.F.R. § 3.385.  Without a disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as a left ear hearing loss disability has not been shown, service connection is not warranted.

With regard to the right ear, the evidence of record demonstrates that the Veteran has a current hearing loss disability.  As the Board accepts that the Veteran was exposed to hazardous noise in service, the remaining question is whether his right ear hearing loss disability is related to service.  For the reasons that follow, the Board finds that service connection for a right ear hearing loss disability is not warranted.

As an initial matter, the Board notes that the Veteran is competent to testify as to symptoms of hearing loss and the date of its onset.  See Layno, 6 Vet. App. at 470 (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau, 492 F.3d at 1377.  However, while the Veteran has often described the nature of the acoustic trauma he was exposed to in service, he has not averred that he first experienced hearing loss in service, or indeed for many years thereafter.  During the June 2011 VA examination, for example, he stated that his hearing loss began 6 years prior, in 2005.  During the February 2011 VA examination, he stated that his hearing loss began 19 years after separation (sometime in 2005).  In addition, he does not report receiving any diagnoses of sensorineural hearing loss at any time prior to April 2008, when mild sensorineural hearing loss of the right ear was first noted in a private medical examination.  See Jandreau, 492 F.3d at 1377 (providing that lay witness testimony is competent to establish a diagnosis when the testimony relates to symptoms which support a later diagnosis by a medical professional).  Thus, the competent lay testimony at issue does not establish a link between right ear hearing loss and service, nor does it assert that hearing loss was continuous since service.

After reviewing the entire record, the Board finds that the probative evidence shows no documented right ear hearing loss until April 2008, when a private examination revealed mild sensorineural hearing loss.  Significantly, the January 2007 audiogram revealed normal hearing in the right ear, a finding which was confirmed in April 2008 when the examiner commented that, in comparison to the January 2007 findings, there was a "change in speech clarify and thresholds for the right ear."  Thus, the evidence establishes that, as of January 2007, more than 20 years after his separation from service, the Veteran did not have a right ear hearing loss disability.  As previously noted, he has not claimed, and the evidence does not suggest, that right ear hearing loss was incurred in service or within one year of separation.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the medical evidence demonstrates that the cause of the Veteran's hearing loss was his acoustic neuroma (first noted in January 2007), not exposure to hazardous noise in service.  The June 2011 VA examiner, after reviewing the record and providing a thorough rationale, opined that it was "safe to say" that the Veteran's right ear hearing loss was due to the acoustic neuroma.  The July 2013 private examiner also concluded that the acoustic neuroma would "account for" the Veteran's right ear hearing loss.  These opinions are presumed competent and are deemed probative by the Board as to the Veteran's hearing loss, as they incorporate clinical examinations and discussions of the Veteran's history of medical treatment and in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (medical opinions are presumed competent in the absence of evidence to the contrary).

Relatedly, the Board notes that ambiguity as to the onset of the Veteran's acoustic neuroma does not substantiate the Veteran's claim for service connection for a right ear hearing loss disability.  The Board has considered the Veteran's argument, most recently advanced in an August 2013 statement, that uncertainty as to the date of onset of his acoustic neuroma should lead the Board to decide in his favor.  However, uncertainty as to when the acoustic neuroma formed does not negate the Veteran's evidentiary burden to establish all elements of his hearing loss claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (Fed. Cir. 2009).  Simply put, there is no evidence that the acoustic neuroma manifested during service, or indeed for many years thereafter, nor is there any evidence establishing that right ear hearing loss was incurred for at least 20 years after separation (as discussed above).  The first indication that the neuroma existed came in January 2007, and the Veteran has not alleged that the symptomatology associated with the neuroma manifested prior to that time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of medical complaints for a disability can be considered as a factor in resolving the claim).  As such, because there is no probative evidence establishing that the acoustic neuroma manifested for many years following separation, a claim of entitlement to service connection under the theory that hearing loss is secondary to an acoustic neuroma incurred in service must fail.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's right ear hearing loss disability did not manifest during service, during the one-year period following discharge, or continuously after separation.  The evidence establishes that hearing loss manifested after January 2007 and that the Veteran's acoustic neuroma is not related to service.  Service connection for right ear hearing loss disability is therefore not warranted.

Tinnitus in the Right Ear

The Veteran avers that he has tinnitus in his right ear which is due to hazardous noise exposure in service.  As was previously discussed, for purposes of this decision the Board assumes that the Veteran had in-service noise exposure.  However, for the reasons that follow, the Board finds that service connection is not warranted.

Tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  As such, it is within the scope of the Veteran's competency to describe both the ringing in his ears and the date of its onset.

Service treatment records show no complaints of ringing in the ears during service.  The first such complaint of record came in January 2007, when the Veteran sought treatment from a private medical provider for a right ear problem.  At that time, the Veteran reported bilateral tinnitus, but did not indicate an onset date.  Follow-up examinations, including an MRI, revealed that the Veteran had an intracanalicular acoustic neuroma in his right ear canal.  Tinnitus in the right ear was also noted.  The Veteran continued to receive treatment for the acoustic neuroma, and a subsequent examination in April 2008 confirmed tinnitus in the right ear.  No findings as to relationship between tinnitus and service were provided at that time, and the Veteran did not allege that his tinnitus was incurred in or otherwise due to service.

In February 2011, a VA examination was performed.  The Veteran reported ringing in his right ear, which he claimed originated when he was 25 to 27 years old, roughly 4 to 6 years after his discharge from service.  The examiner diagnosed the Veteran with tinnitus, stating that "tinnitus is as likely as not a symptom associated with the veteran's hearing loss which is being caused by an acoustic neuroma."  However, as the Veteran had claimed his tinnitus predated the acoustic neuroma, the examiner noted that it was unclear whether the neuroma caused or merely aggravated the tinnitus.  Consequently, the examiner referred the Veteran to a specialist for a more definite opinion on the causal relationship between tinnitus and the acoustic neuroma.

The Veteran was seen by the VA specialist in June 2011, and a diagnosis of subjective tinnitus was confirmed.  In his report, the examiner discussed the forms and potential causes of tinnitus and acoustic neuromas.  Specifically, he noted that acoustic neuromas have no known causes, and that they can sometimes be present for many years without any symptomatology.  Based on his examination and the Veteran's medical history, the examiner opined that it was "safe to say" that tinnitus in the right ear was caused by the acoustic neuroma.  With regard to the neuroma itself, however, the examiner stated that it was impossible to know the precise date of its formation.

In July 2013, an examination was performed by a private medical provider.  The Veteran reported bilateral tinnitus which, he claimed, was caused by exposure to hazardous noise in service.  He stated that the ringing in his ears had been "persistent" since service.  On examination, it was noted that "tinnitus symptoms were present at the time of testing" and that tinnitus was "more prominent in the right ear."  The examiner discussed the January 2007 diagnosis of acoustic neuroma, opining that the neuroma "would account for" the increased tinnitus in the right ear.  However, the examiner reasoned that, as the Veteran had complained of tinnitus originating in service, the neuroma had apparently not caused the tinnitus.  Rather, "[t]he acoustic neuroma would only cause an increase in symptoms" of tinnitus in the Veteran's right ear.  Therefore, the examiner opined, it was at least as likely as not that tinnitus was related to service.

At the outset, the Board notes that statements given by the Veteran as to the date of onset of tinnitus in his right ear are in conflict.  During the February 2011 VA examination, he claimed that his tinnitus began when he was 25 to 27 years old (approximately 4 to 6 years after his discharge).  During the July 2013 private examination, however, he reported that his tinnitus began in service.  These statements are inconsistent are therefore entitled to less probative weight.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, it is notable that the Veteran first complained of tinnitus in January 2007, more than 20 years after separation.  In this respect, the Board is aware that lack of evidence cannot be considered substantively against the Veteran's claim.  However, to the extent that the record reflects a lengthy period between separation and his complaint, the Board may consider the delay as a factor in resolving the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, we are not presented with a silent record, rather he has reported a conflicting history.

The Board has also considered the December 2012 "buddy statement" submitted by the Veteran's father, in which his father asserts that the Veteran "has had ringing in his right ear since basic training."  The Board notes that this statement is competent evidence, as the father's testimony relates to symptoms related to him personally by the Veteran.  Layno, 6 Vet. App. at 470 (lay witnesses are competent to testify to that which the witness has actually observed).  However, to the extent that the Veteran's father's statement is in conflict with the post-service medical records and the Veteran's own statements, the Board finds it to be not credible.

A review of the evidence of record reflects conflicting evidence regarding the relationship between the Veteran's right ear tinnitus and his acoustic neuroma, as well as the date of onset of his tinnitus.  It is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  In this case, the June 2011 VA opinion concluded that the Veteran's right ear tinnitus was caused by his acoustic neuroma, while also noting that it was unclear when the neuroma itself formed.  In contrast, the July 2013 private examiner found that the Veteran's tinnitus was merely worsened, not ultimately caused, by the acoustic neuroma, as the Veteran had claimed that his tinnitus originated in service.  More specifically, the July 2013 examiner found, on the basis of the Veteran's statements, that it "would be safe to say that tinnitus symptoms would be present in both ears following the noise exposure from the military," despite also finding that the acoustic neuroma "account[ed] for" the tinnitus in the right ear.  As previously noted, the June 2011 examiner provided a thorough discussion of the Veteran's right ear issues, as well as a detailed review of his medical history.  The July 2013 examiner's opinion, in contrast, did not address the inconsistency of the Veteran's statements with regard to date of onset of tinnitus.

After reviewing the record, the Board finds that the more probative evidence establishes that the Veteran's right ear tinnitus was caused by his acoustic neuroma, not by hazardous noise exposure in service.  In support of this conclusion, the Board finds the June 2011 VA examination to be more probative than the July 2013 private medical opinion, as the July 2013 opinion relied for its conclusion on the Veteran's statements as to date of onset which the Board has found to have minimal probative value.  In contrast, the June 2011 opinion reached its conclusion based on an extensive discussion of the nature of tinnitus and acoustic neuromas, as well as a thorough review of the Veteran's medical history.  In short, the most probative medical evidence of record indicates that the Veteran's right ear tinnitus did not manifest prior to the onset of the acoustic neuroma, more than 20 years after his separation from service.

As with the Veteran's hearing loss claim, the Board notes that ambiguity as to the onset of the Veteran's acoustic neuroma does not substantiate his claim of service connection for tinnitus in his right ear.  Specifically, the Board has considered the Veteran's argument that uncertainty as to the date of onset of his acoustic neuroma should lead the Board to decide in his favor.  This uncertainty, however, does not negate the Veteran's evidentiary burden to establish all elements of his claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (Fed. Cir. 2009).  Simply put, there is no probative evidence that the acoustic neuroma manifested during service, or indeed for many years thereafter, nor is there any substantially probative medical or lay evidence establishing that tinnitus manifested before January 2007 (as discussed above).  Thus, a claim of entitlement to service connection under the theory that tinnitus in the right ear is secondary to an acoustic neuroma must fail.

Accordingly, the evidence deemed most probative by the Board establishes that there is no causal link between tinnitus in the right ear and service.  In fact, the medical evidence supports the conclusion that tinnitus in the right ear developed as a result of the Veteran's acoustic neuroma, and there is no evidence showing that the acoustic neuroma was incurred in, aggravated by, or was otherwise related to service.  Service connection is therefore not warranted.


ORDER

Service connection for an acquired lumbosacral spine disability, to include degerenative disc disease of the lumbosacral spine, is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for spina bifida is denied.

Service connection for tinnitus in the right ear is denied.


REMAND

The Board finds that the issue of entitlement to service connection for tinnitus in the left ear must be remanded so that a VA examination can be performed to determine the nature and likely etiology of the alleged tinnitus in the left ear.  Post-service private medical records from January 2007 and July 2013 indicate that the Veteran has inconsistently complained of tinnitus in his left ear, and a July 2013 private examination includes a diagnosis of bilateral tinnitus.  Unfortunately, VA examinations undertaken in February 2011 and June 2011 only address tinnitus in the Veteran's right ear, and do not provide specific findings with respect to his left ear.  Consequently, a VA examination is required to determine whether the Veteran has tinnitus in his left ear, and, if so, whether such disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed tinnitus in his left ear.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

After examining the Veteran and reviewing the entire record, the examiner should provide opinions responding to the following questions:

(a) Does the Veteran currently have tinnitus in his left ear?

(b) If so, is it as likely as not (50 percent probability or greater) that tinnitus in the left ear is due to hazardous noise exposure in service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinions.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


